                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        LIFE SAVERS CONCEPTS                             Case No. 18-CV-02252-LHK
Northern District of California
 United States District Court




                                            ASSOCIATION OF CALIFORNIA, et al.,
                                  13                                                         ORDER GRANTING IN PART AND
                                                         Plaintiffs,
                                                                                             DENYING IN PART MOTION TO
                                  14                                                         DISMISS
                                                  v.
                                  15                                                         Re: Dkt. No. 47
                                            ROAHN WYNAR, et al.,
                                  16
                                                         Defendants.
                                  17

                                  18            Plaintiffs Life Savers Concepts Association of California (“Life Savers”), Lupita Chavez,
                                  19   Rito Chavez, Raquel Chavez, and Esequiel Lombera (collectively, “Individual Plaintiffs”) bring
                                  20   suit against various Doe Defendants as well as Defendant Roahn Wynar (“Wynar”), a Federal
                                  21   Bureau of Investigation (“FBI”) agent, in his personal and official capacities in connection with an
                                  22   FBI investigation into Life Savers’ business operations (collectively, “Defendants”). Before the
                                  23   Court is Wynar’s motion to dismiss the first amended complaint. ECF No. 47 (“Mot.”). Having
                                  24   considered the submissions of the parties, the relevant law, and the record in this case, the Court
                                  25   GRANTS in Part and DENIES in Part Wynar’s motion to dismiss.
                                  26   I.       BACKGROUND
                                  27         A. Factual Background
                                  28                                                     1
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1          In July 2012, Life Savers was founded, incorporated as a North Carolina corporation, and

                                   2   then registered with the California Secretary of State to do intrastate business in California. ECF

                                   3   No. 44 (“first amended complaint,” or “FAC”) at ¶¶ 1-2. Life Savers did business by entering into

                                   4   membership agreements with homeowners. Id. at ¶ 3. Members transferred and assigned to Life

                                   5   Savers members’ claims relating to their home loans so that Life Savers could bring suit against

                                   6   lenders seeking to foreclose on members’ homes. Id. at ¶ 6. Most of the members also executed

                                   7   grant deeds that transferred to Life Savers a 5% ownership interest in members’ real property

                                   8   securing their home loans. Id. at ¶ 3. Between March 29, 2013 and December 10, 2015, Life

                                   9   Savers assigned all of its required rights to Larry Brown. Id. at ¶¶ 4-5. “Based on these

                                  10   assignments, Brown claims to hold a 5 percent ownership interest in each of the properties that

                                  11   secured the home loans of the members.” Id. at ¶ 5. The Office of the Monterey County District

                                  12   Attorney and the FBI have investigated Life Savers for fraud since at least 2014. Id. at ¶ 7.
Northern District of California
 United States District Court




                                  13   Individual Plaintiffs Lupita, Rito, Raquel, and Esequiel1 are alleged to be Life Savers’ employees.

                                  14   Id. at ¶¶ 20, 24-25.

                                  15          The Court first discusses the FBI’s execution of a search warrant at Life Savers’ Sunnyvale

                                  16   office, then discusses Wynar’s subsequent contact with Life Savers’ Members.

                                  17          1. FBI’s Execution of a Search Warrant
                                  18          On the morning of July 11, 2017, Wynar and several other FBI agents executed a search

                                  19   warrant on Life Savers’ Sunnyvale, California office. Id. at ¶ 19. Wynar knocked on the door to

                                  20   Life Saver’s office. Id. at 20. Plaintiffs Lupita, Rito, and Raquel, “who all reside in the adjoining

                                  21   living quarters were dressing or still in bed.” Id. at ¶ 20. Eventually, Raquel answered the door.

                                  22   Wynar and the FBI team entered the building and proceeded to attempt to open office doors,

                                  23   which were locked. Id. at ¶ 21. Wynar asked Raquel why the doors were locked and who was

                                  24   present in the building. Id. at ¶ 21. Raquel answered that the office doors were locked because Life

                                  25   Savers opened at 11:00 a.m., and it was only around 9:30 a.m. when Wynar arrived with his team.

                                  26
                                       1
                                  27    The Court refers to Individual Plaintiffs by their first names because 3 of the 4 Individual
                                       Plaintiffs share a last name.
                                  28                                                     2
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   Id. at ¶ 21. Raquel also informed Wynar that there were 3 more people in the back rooms. Id.

                                   2   Wynar asked Raquel why Raquel was sleeping in Life Savers’ office, to which Raquel replied that

                                   3   all the Individual Plaintiffs had resided at the office for about 3 years. Id. at ¶ 22.

                                   4           At that point, 30 FBI agents with guns drawn entered the office, and Wynar told Raquel

                                   5   that the FBI was there to execute a “search warrant for documents and computers related to Life

                                   6   Savers.” Id. at ¶ 23. Wynar stated that he would give Raquel a copy of the search warrant later. Id.

                                   7   Wynar asked for keys to all the offices, and Raquel complied. Id. at ¶ 24. Afterwards, “Wynar

                                   8   grabbed Esequiel Lombera with great force, pushed him against the wall with force, twisted his

                                   9   arm, searched and handcuffed him with his hands behind his back and ordered him to face the

                                  10   wall.” Id. Wynar also grabbed Rito, twisted Rito’s hands and handcuffed Rito with Rito’s hands

                                  11   behind his back, and ordered Rito to face the wall. Id. At that point in time, Plaintiffs allege that

                                  12   20 more agents entered the Life Savers office with guns drawn and began to search the offices. Id.
Northern District of California
 United States District Court




                                  13           The FBI prevented any of the Individual Plaintiffs from leaving, kept Rito and Esequiel

                                  14   handcuffed and facing the wall, and prevented the employees from using their cellphones or the

                                  15   office phones. Id. at ¶ 26. None of the Individual Plaintiffs were Mirandized. Id. Raquel asked to

                                  16   use the bathroom, but Wynar told Raquel to wait. Raquel asked to use the bathroom twice more,

                                  17   and on the third request, which was ”nearly one hour from the first request,” Wynar allowed

                                  18   Raquel to use the bathroom. Id. By that point, Rito and Esequiel had been handcuffed for over 30

                                  19   minutes. Id.

                                  20           Soon after, Wynar uncuffed Rito and Esequiel and had all the Individual Plaintiffs go to

                                  21   the front desk with Wynar and “Arlette,” an Internal Revenue Service (“IRS”) agent. Id. at ¶ 27.

                                  22   Wynar instructed another FBI agent to take Rito’s, Lupita’s, and Esequiel’s identification cards.

                                  23   Id. Lupita, Rito, and Esequiel were told to leave, but Raquel was not permitted to leave and was

                                  24   told to sit down. Id. at ¶ 28. As Rito was leaving, he realized that 5 members who were coming to

                                  25   the Life Savers office were being questioned by FBI agents and told that Life Savers was a scam.

                                  26   Id. Raquel, who was not permitted to leave, was then interrogated by Arlette, the IRS agent, and

                                  27   Wynar. Id. at ¶¶ 29-32. Eventually, as the government agents completed their search, Wynar

                                  28                                                       3
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   handed Raquel back her keys, the search warrant, and a Receipt for Property that documented all

                                   2   the items the agents seized. Id. at ¶ 35.

                                   3          2. Wynar’s Subsequent Contact with Life Savers’ Members
                                   4          In November 2017, Wynar spoke to Life Savers member Margaret Marroquin. Id. at ¶¶ 36-

                                   5   37. Wynar presented Marroquin with a copy of a check Marroquin wrote to pay her Life Savers

                                   6   membership dues. Id. at ¶ 37. Among other things, Wynar asked whether Marroquin knew how

                                   7   the money was being used. Id. Marroquin responded that she did not know how the money was

                                   8   used. In addition, Wynar asked Marroquin if she knew that Larry Brown was using Life Savers’

                                   9   members’ money to buy drugs, expensive cars, jewelry for his girlfriend, trips, and alcohol. Id. at

                                  10   ¶ 38. Marroquin asked if Brown had been sued, to which Wynar responded that the government

                                  11   was still looking for evidence against the alleged scam before suing anyone. Id.

                                  12          On March 28, 2018, Wynar telephoned another Life Savers member, Rosalinda Aceves,
Northern District of California
 United States District Court




                                  13   and left a voicemail. Id. at ¶ 40. Aceves returned Wynar’s call that same day. Id. On the call,

                                  14   Wynar told Aceves that she was a victim of fraud, and Wynar also wanted to know whether

                                  15   Aceves gave Brown any money. Id. Aceves initially denied that she gave Brown any money, but

                                  16   Aceves eventually realized that Wynar was “referring to the money she had refinanced from her

                                  17   home.” Id. at ¶ 41.

                                  18          On April 8, 2018, Wynar stood outside a Life Savers meeting in San Jose, California. Id. at

                                  19   ¶ 42. Wynar approached various Life Savers’ members to tell them that Life Savers was a scam,

                                  20   that Brown had a long criminal record, and that Brown was stealing from them. Id. Wynar

                                  21   allegedly “continued his campaign of intimidating members for several hours as members came to

                                  22   attend the meeting throughout the afternoon.” Id. at 45. Wynar allegedly physically intimidated

                                  23   members from entering the venue, and then threatened members with arrest if members

                                  24   participated in the Life Savers scam. Id.

                                  25      B. Procedural History
                                  26          On April 15, 2018, Plaintiffs filed a complaint. ECF No. 1. In addition to Roahn Wynar,

                                  27

                                  28                                                     4
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   Plaintiffs’ complaint stated causes of action against Alicia Cox2 and the FBI. Id. On August 27,

                                   2   2018, the FBI filed a motion to dismiss. ECF No. 24. On October 12, 2018, Wynar filed a motion

                                   3   to dismiss. ECF No. 36. On October 17, 2018, the Court entered a case management order

                                   4   specifying that by November 13, 2018, Plaintiffs should either oppose Wynar’s and the FBI’s

                                   5   motions to dismiss, or amend Plaintiffs’ complaint. ECF No. 41 at 1. The case management order

                                   6   also granted Plaintiffs’ motion to dismiss Defendant Alicia Cox without prejudice. Id. On

                                   7   November 16, 2018, Wynar and the FBI filed a joint reply brief noting that Plaintiffs failed to

                                   8   oppose the motions to dismiss or amend Plaintiffs’ complaint by the Court’s November 13, 2018

                                   9   deadline. ECF No. 42. Later on that same day, on November 16, 2018, the parties filed a

                                  10   stipulation to extend the deadline for Plaintiffs to file an amended complaint to November 16,

                                  11   2018. ECF No. 43. This stipulation was granted. ECF No. 45. Thus, on November 16, 2018,

                                  12   Plaintiffs filed a first amended complaint. ECF No. 44. In the FAC, Plaintiffs no longer named the
Northern District of California
 United States District Court




                                  13   FBI as a Defendant. See FAC at ¶¶ 11-16. Thus, the only remaining Defendants are Roahn Wynar

                                  14   and unidentified Doe Defendants.

                                  15            On December 6, 2018, Wynar filed the instant motion to dismiss. ECF No. 47 (“Mot.”).

                                  16   On January 7, 2019, Plaintiffs filed an opposition. ECF No. 53 (“Opp.”). On February 12, 2019,

                                  17   Wynar filed a reply. ECF No. 59 (“Reply”).

                                  18   II.      LEGAL STANDARD
                                  19         A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

                                  20            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  21   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                  22   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  23   12(b)(6). The U.S. Supreme Court has held that Rule 8(a) requires a plaintiff to plead “enough

                                  24   facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

                                  25   U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                  26
                                  27   2
                                           Cox was an investigator for the Monterey County District Attorney’s office. FAC at ¶ 18.
                                  28                                                    5
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                   2   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

                                   3   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                   4   unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule 12(b)(6)

                                   5   motion, the Court “accept[s] factual allegations in the complaint as true and construe[s] the

                                   6   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                   7   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                   8          The Court, however, need not accept as true allegations contradicted by judicially

                                   9   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  10   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  11   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  12   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in
Northern District of California
 United States District Court




                                  13   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                  14   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                  15   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                  16   (9th Cir. 2004).

                                  17      B. Leave to Amend

                                  18          If the Court determines that a complaint should be dismissed, it must then decide whether

                                  19   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  20   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  21   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  22   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  23   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  24   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  25   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  26   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  27   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  28                                                      6
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                   2   (9th Cir. 2008).

                                   3   III.      DISCUSSION
                                   4             In the FAC, Plaintiffs allege 2 causes of action. First, Plaintiffs allege a Bivens claim based

                                   5   on the Fourth and Fifth Amendments. Second, Plaintiffs allege a Bivens claim based on the First

                                   6   Amendment.

                                   7             First, the Court first addresses Plaintiffs’ Bivens claims against Wynar in his official

                                   8   capacity. Second, the Court addresses Plaintiffs’ Fourteenth Amendment Bivens claim. Third, the

                                   9   Court addresses Life Savers’ First, Fourth, and Fifth Amendments Bivens claim. Fourth, the Court

                                  10   discusses Individual Plaintiffs’ First Amendment Bivens claim. Fifth, the Court analyzes

                                  11   Individual Plaintiffs’ Fourth and Fifth Amendments Bivens claim.

                                  12          A. Plaintiffs’ Bivens Claims against Wynar in his Official Capacity
Northern District of California
 United States District Court




                                  13             In the FAC, Plaintiffs sue Wynar “individually and in his official capacity.” FAC at ¶ 16.

                                  14   However, under Ninth Circuit law, a “Bivens action can be maintained against a defendant in his

                                  15   or her individual capacity only, and not in his or her official capacity.” Consejo de Desarrollo

                                  16   Economico de Mexicali, A.C. v. United States, 482 F.3d 1157, 1173 (9th Cir. 2007) (quoting Daly-

                                  17   Murphy v. Winston, 837 F.2d 348, 355 (9th Cir. 1987)). In fact, Plaintiffs do not challenge

                                  18   dismissal of Wynar in his official capacity. Opp. at 3 (“As a result of a drafting oversight, the

                                  19   claim against Wynar in his official capacity was not dropped in the FAC. Plaintiff concedes that

                                  20   this claim should be dropped.”).

                                  21             Thus, Plaintiffs’ Bivens claims against Wynar in his official capacity are DISMISSED with

                                  22   prejudice because amendment would be futile in light of controlling law and would be unduly

                                  23   prejudicial to Wynar if he has to relitigate this futile claim.

                                  24          B. Plaintiffs’ Fourteenth Amendment Bivens Claim
                                  25             The FAC states that the “case is brought pursuant to . . . the First, Fourth, Fifth, and

                                  26   Fourteenth Amendments to the United States Constitution, Bivens [sic].” FAC at ¶ 8. However,

                                  27   Plaintiffs fail to allege a Fourteenth Amendment Bivens action. Nevertheless, had Plaintiffs pled a

                                  28                                                        7
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   Fourteenth Amendment Bivens claim, it would necessarily fail because the “Fourteenth

                                   2   Amendment applies to the states, and actions of the Federal Government and its officers are

                                   3   beyond the purview of the [Fourteenth] Amendment.” District of Columbia v. Carter, 409 U.S.

                                   4   418, 424 (1973).

                                   5             Thus, to the extent Plaintiffs make a Fourteenth Amendment Bivens claim, such a claim is

                                   6   DISMISSED with prejudice because amendment would be futile in light of the fact that the

                                   7   Fourteenth Amendment applies only to state actors, and Wynar is a federal agent. Moreover, it

                                   8   would be unduly prejudicial to Wynar if he has to relitigate this claim, which necessarily fails

                                   9   under controlling law.

                                  10       C. Live Savers’ Bivens Claims under the First, Fourth, and Fifth Amendments
                                  11             Wynar argues that the instant case presents a new context in which a Bivens claim is

                                  12   made—allowing a corporation to bring a Bivens action for alleged actions against its employees or
Northern District of California
 United States District Court




                                  13   members—for which special factors counsel against implying a Bivens remedy. Plaintiffs argue

                                  14   that Bivens is directly applicable here to provide a remedy because Wynar “presents no basis for

                                  15   finding that the Plaintiffs’ . . . claims present a ‘new context.’” Opp. at 4.

                                  16             The United States Supreme Court has recognized that an implied cause of action may be

                                  17   available to plaintiffs who would otherwise have no statutory redress against federal officials who

                                  18   violated plaintiffs’ constitutional rights. In Bivens, the United States Supreme Court found that

                                  19   “‘violation of [the Fourth Amendment] by a federal agent . . . g[ave] rise to a cause of action for

                                  20   damages’ against a Federal Government employee.” Minneci v. Pollard, 565 U.S. 118, 120 (2012)

                                  21   (quoting Bivens v. Six Unknown fed. Narcotics Agents, 403 U.S. 388, 389 (1971)). In making this

                                  22   finding, the United States Supreme Court “created a remedy for violations of constitutional rights

                                  23   committed by federal officials acting in their individual capacities.” Consejo, 482 F.3d at 1173.

                                  24   The United States Supreme Court has recognized that this “freestanding damages remedy for a

                                  25   claimed constitutional violation” is far from automatic. Wilkie v. Robbins, 551 U.S. 537, 550

                                  26   (2007).

                                  27             The United States Supreme Court has recognized implied Bivens causes of action for

                                  28                                                       8
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   damages against federal employees for only three types of constitutional violations: (1) police

                                   2   search and seizure in violation of the Fourth Amendment, see Bivens, 403 U.S. 388; (2) gender

                                   3   discrimination by a Congressman in violation of the Fifth Amendment for an employee not

                                   4   covered by Title VII, see Davis v. Passman, 442 U.S. 228 (1979); and (3) deliberate indifference

                                   5   toward a prisoner in violation of the Eighth Amendment, see Carlson v. Green, 446 U.S. 14

                                   6   (1980); see also Minneci, 565 U.S. at 124-25. In each of these cases, the United States Supreme

                                   7   Court allowed a Bivens remedy because the United States Supreme Court found that the plaintiffs

                                   8   had no other meaningful remedies for the constitutional violations they had suffered. Id. “These

                                   9   three cases—Bivens, Davis, and Carlson—represent the only instances in which the [United States

                                  10   Supreme] Court has approved of an implied damages remedy under the Constitution itself.” Ziglar

                                  11   v. Abbasi, 137 S. Ct. 1843, 1855 (2017).

                                  12          However, the United States Supreme Court “has made clear that expanding the Bivens
Northern District of California
 United States District Court




                                  13   remedy is now a ‘disfavored’ judicial activity.” Abbasi, 137 S. Ct. at 1857. “This is in accord with

                                  14   the [United States Supreme] Court’s observation that it has ‘consistently refused to extend Bivens

                                  15   to any new context or new category of defendants.” Id. (quoting Correctional Servs., Corp. v.

                                  16   Malesko, 534 U.S. 61, 68 (2001)). Abbasi clarified the “proper test for determining whether a case

                                  17   presents a new Bivens context.” 137 S. Ct. at 1859. First, “[i]f the case is different in a meaningful

                                  18   way from previous Bivens cases decided by this Court, then the context is new.” Id. The United

                                  19   States Supreme Court gave non-exhaustive examples of how a case might be meaningfully

                                  20   different from prior United States Supreme Court cases:

                                  21                  A case might differ in a meaningful way because of the rank of the
                                                      officers involved; the constitutional right at issue; the generality or
                                  22                  specificity of the official action; the extent of judicial guidance as to
                                                      how an officer should respond to the problem or emergency to be
                                  23                  confronted; the statutory or other legal mandate under which the
                                                      officer was operating; the risk of disruptive intrusion by the Judiciary
                                  24                  into the functioning of other branches; or the presence of potential
                                                      special factors that previous Bivens cases did not consider.
                                  25
                                       Id. at 1860.
                                  26
                                              Second, if the case presents a new Bivens context, a Bivens remedy will not be available if
                                  27

                                  28                                                     9
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   there “is an alternative remedial structure present in a certain case,” which “alone may limit the

                                   2   power of the Judiciary to infer a new Bivens cause of action.” Id. at 1858. Moreover, a Bivens

                                   3   remedy will not be available if “special factors counselling hesitation in the absence of affirmative

                                   4   action by Congress.” Id. at 1848 (quoting Carlson, 446 U.S. at 18). Abbasi “has not defined the

                                   5   phrase ‘special factors counselling hesitation.’ The necessary inference, though, is that the inquiry

                                   6   must concentrate on whether the Judiciary is well suited, absent congressional action or

                                   7   instruction, to consider and weigh the costs and benefits of allowing a damages action to proceed.

                                   8   Thus, to be a ‘special factor counselling hesitation,’ a factor must cause a court to hesitate before

                                   9   answering that question in the affirmative.” Id. at 1857-58.

                                  10          Here, Plaintiff Life Savers alleges Bivens actions based on the alleged mistreatment of its

                                  11   employees during an FBI search and the alleged attempts by Wynar to stop attendees at a Life

                                  12   Savers event in violation of the First, Fourth, and Fifth Amendments. However, upon reviewing
Northern District of California
 United States District Court




                                  13   the case law, it appears that neither the United States Supreme Court nor any other court has ever

                                  14   allowed a corporation (i.e., Life Savers) to bring a Bivens action on behalf of its employees under

                                  15   any constitutional amendment.

                                  16          Specifically, none of the three cases in which the Supreme Court has found a Bivens

                                  17   remedy are analogous to the instant case. In Bivens, Federal Bureau of Narcotics agents entered

                                  18   the plaintiff’s apartment and arrested plaintiff for alleged narcotics violations. The federal agents

                                  19   conducted a search of the apartment, and then brought the plaintiff to the federal courthouse

                                  20   “where he was interrogated, booked, and subjected to a visual strip search.” Bivens, 403 U.S. at

                                  21   389. The Bivens plaintiff, an individual, asserted that both the arrest and search were conducted

                                  22   without a warrant. Id. In Davis, the United States Supreme Court found a Bivens remedy in a

                                  23   gender discrimination case. Davis, 442 U.S. at 248-49. Lastly, in Carlson, the United States

                                  24   Supreme Court found a Bivens remedy in the context of deliberate indifference toward a prisoner

                                  25   in violation of the Eighth Amendment. Carlson, 446 U.S. at 16, 19.

                                  26          Thus, because Bivens, Davis, and Carlson do not involve a corporate entity seeking to

                                  27   assert a Bivens action on behalf of employees, the instant case presents a new Bivens context. Per

                                  28                                                     10
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   Abbasi, the Court must now conduct an inquiry into whether there is an alternative remedial

                                   2   structure or whether “special factors” exist counseling against a Bivens remedy. 137 S. Ct. at 1848,

                                   3   1858.

                                   4           There are certainly other alternative remedial structures to address the alleged wrongful

                                   5   conduct by Wynar. The affected individuals could seek legal remedies, such as a Bivens remedy,

                                   6   instead of relying on their employer to assert their rights for them. In actuality, this is exactly what

                                   7   the Individual Plaintiffs have done regarding the alleged violations of the Individual Plaintiffs’

                                   8   Fourth and Fifth Amendment rights. Likewise, if Wynar was allegedly harassing and preventing

                                   9   Life Savers members from attending a Life Savers meeting, those affected, none of whom are

                                  10   Plaintiffs in the instant action, could bring a claim alleging a violation of the First Amendment.

                                  11           Moreover, there exist special factors counseling hesitation at allowing a damages action to

                                  12   proceed with this new Bivens context. For instance, the United States Supreme Court has
Northern District of California
 United States District Court




                                  13   recognized that “permitting damages suits against government officials can entail substantial

                                  14   social costs, including the risk that fear of personal monetary liability and harassing litigation will

                                  15   unduly inhibit officials in the discharge of their duties.” Id. at 1866 (quoting Anderson v.

                                  16   Creighton, 483 U.S. 635, 638 (1987)). Allowing corporations to sue under Bivens would

                                  17   theoretically increase government officials’ exposure to litigation, thereby creating the identified

                                  18   chilling effect of inhibiting officials in the discharge of their duties. In addition, per Abbasi, the

                                  19   judiciary is not well-suited to weigh the costs and benefits of allowing Bivens remedies for

                                  20   corporations, which would confer the right to bring suit for damages on an entirely new class of

                                  21   entities. Moreover, if a corporation were allowed to bring a Bivens action on behalf of its

                                  22   employees, it is not clear what constitutional rights of its employees a corporation, which may lack

                                  23   those rights, may assert on its employees’ behalf. See, e.g., Fleck & Assocs., Inc. v. Phoenix, City

                                  24   of, an Arizona Mun. Corp., 471 F.3d 1100, 1104 (9th Cir. 2006) (“[A] corporation is not entitled

                                  25   to purely personal guarantees—those rights that have been historically granted to protect

                                  26   individuals” (internal quotation marks omitted).). Indeed, the United States Supreme Court has

                                  27   similarly disallowed Bivens actions against supervisors for the “unconstitutional conduct of their

                                  28                                                      11
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at 676.

                                   2          In sum, the Court finds that allowing corporations such as Life Savers to bring Bivens suits

                                   3   on behalf of employees is a new Bivens context, one for which there are other alternative remedial

                                   4   structures and one that implicates special factors counseling hesitation at expanding the Bivens

                                   5   cause of action. Therefore, the Court DISMISSES with prejudice Plaintiff Life Savers’ Fourth and

                                   6   Fifth Amendments Bivens claim (Count 1) and Life Savers’ First Amendment Bivens claim (Count

                                   7   2). Life Savers’ claims under Counts 1 and 2 are dismissed with prejudice as any amendment

                                   8   would be futile because as a matter of law, this Court has found that a Bivens remedy is

                                   9   unavailable to a corporation, Life Savers, seeking to vindicate its employees’ constitutional rights.

                                  10   Moreover, it would be unduly prejudicial to Defendants to relitigate claims that fail as a matter of

                                  11   law.

                                  12      D. Individual Plaintiffs’ First Amendment Bivens Claims
Northern District of California
 United States District Court




                                  13          Defendants argue that a Bivens remedy is unavailable to redress Individual Plaintiffs’ First

                                  14   Amendment claim, and also argue that even if a Bivens remedy were available, the Individual

                                  15   Plaintiffs have not stated a plausible claim. Plaintiffs argue that there is Ninth Circuit authority

                                  16   holding that a Bivens remedy is available for violations of the First Amendment.

                                  17          Plaintiffs are correct that before the United States Supreme Court’s decision in Abbasi, the

                                  18   Ninth Circuit had recognized an individual’s First Amendment Bivens claim in Gibson v. United

                                  19   States, 781 F.2d 1334, 1342 (9th Cir. 1986). However, in Abbasi, the United States Supreme Court

                                  20   provided a “new Bivens framework,” which calls into question pre-Abbasi First Amendment

                                  21   cases. Lanuza v. Love, 899 F.3d 1019, 1027 n.5 (9th Cir. 2018). “The consensus of several district

                                  22   courts in the Ninth Circuit is that these pre-Abbasi [Bivens remedies for violations of the First

                                  23   Amendment] . . . are no longer controlling.” Sutter v. United States, 2019 WL 1841905, at *6 n.4

                                  24   (C.D. Cal. Mar. 12, 2019) (citing Lee v. Matevousian, 2018 WL 5603593, at *4 (E.D. Cal. Oct. 26,

                                  25   2018)). Indeed, the United States Supreme Court has “never held that Bivens extends to First

                                  26   Amendment claims,” casting even more doubt on the proposition that a Bivens remedy is available

                                  27   for violations of the First Amendment. Reichle v. Howards, 566 U.S. 658, 663 n.4 (2012). This

                                  28                                                     12
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   Court declines to address whether a Bivens remedy is available for Individual Plaintiffs’ First

                                   2   Amendment claims at this juncture because even assuming arguendo that a Bivens remedy were

                                   3   available to vindicate Individual Plaintiffs’ First Amendment rights, the Individual Plaintiffs have

                                   4   not stated plausible claims under the First Amendment.

                                   5          Individual Plaintiffs’ First Amendment claims center around Wynar’s April 8, 2018

                                   6   appearance at a Life Savers meeting where Wynar “stood outside the meeting hall and approached

                                   7   Life Saver members as they tried to enter the venue. [Wynar] intermittently prevented members

                                   8   from entering the building, standing directly in front of their path, blocking access.” FAC at ¶ 55.

                                   9   Wynar was allegedly telling Life Savers members that Life Savers was a scam, and even

                                  10   threatened Life Savers members with arrest if the members participated in the Life Savers scam.

                                  11   Id. at ¶ 56. “Wynar did this in direct violation of Life Savers’ members’ First Amendment rights to

                                  12   assemble.” Id.
Northern District of California
 United States District Court




                                  13          However, the allegations of Wynar’s interference outside the Life Savers meeting do not

                                  14   state a plausible claim for relief. First and foremost, the FAC does not allege that a single

                                  15   Individual Plaintiff was in attendance at the April 8, 2018 Life Savers meeting and was harassed

                                  16   by Wynar. “[A] plaintiff must have ‘standing’ to bring a legal claim. And a plaintiff has that

                                  17   standing, the [Supreme] Court has said, only if the action or omission that the plaintiff challenges

                                  18   has caused or will cause, the plaintiff to suffer an injury that is concrete and particularized, actual

                                  19   or imminent, and redress[able] by a favorable decision.” Clapper v. Amnesty Int’l USA, 568 U.S.

                                  20   398, 423 (2013) (internal quotation marks omitted). Because none of the Individual Plaintiffs were

                                  21   alleged to be in attendance at the April 8, 2018 Life Savers meeting, none of the Individual

                                  22   Plaintiffs have standing to bring a First Amendment claim because none of the Individual

                                  23   Plaintiffs suffered any injury as a result of Wynar’s alleged conduct.

                                  24          The only allegations of contact between Wynar and the Individual Plaintiffs are during the

                                  25   July 11, 2017 search of the Life Savers’ Sunnyvale office. In particular, Plaintiffs allege that

                                  26   “Wynar’s abusive conduct [during the July 11, 2017 search] . . . exceeded Wynar’s authority and

                                  27   deprived Plaintiffs of their rights, privileges, and immunities under the First Amendment.” FAC at

                                  28                                                      13
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   ¶ 58. But a “pleading that offers labels and conclusions or a formulaic recitation of the elements of

                                   2   a cause of action” does not meet Rule 8’s pleading standard. Iqbal, 556 U.S. at 678. Here, the

                                   3   pleading is unquestionably deficient. The pleading summarily concludes that Wynar’s conduct

                                   4   deprived Plaintiffs of their First Amendment rights without explaining what rights under the First

                                   5   Amendment were allegedly implicated or the factual predicates underlying the alleged First

                                   6   Amendment deprivation.

                                   7          Thus, the Court GRANTS Defendants’ motion to dismiss Individual Plaintiffs’ First

                                   8   Amendment Bivens claim. Because granting Plaintiffs an additional opportunity to amend the

                                   9   complaint would not be futile, cause undue delay, or unduly prejudice Defendants, and Plaintiffs

                                  10   have not acted in bad faith, the Court grants leave to amend. See Leadsinger, Inc., 512 F.3d at 532.

                                  11      E. Individual Plaintiffs’ Bivens Claim for Violations of the Fourth and Fifth
                                             Amendments
                                  12
Northern District of California




                                              Wynar moves to dismiss all claims asserted by Life Savers and Individual Plaintiffs in the
 United States District Court




                                  13
                                       instant case based on qualified immunity. Mot. at 11. However, the Court has already dismissed
                                  14
                                       Life Savers’ Fourth and Fifth Amendments Bivens claim (Count 1) with prejudice. Moreover, the
                                  15
                                       Court has already dismissed Individual Plaintiffs’ First Amendment Bivens claim (Count 2)
                                  16
                                       without prejudice. Thus, the remaining cause of action the Court has not dismissed is Individual
                                  17
                                       Plaintiffs’ Fourth and Fifth Amendments Bivens claim (Count 1). First, the Court discusses
                                  18
                                       Individual Plaintiffs’ Fifth Amendment Bivens claim, then Individual Plaintiffs’ Fourth
                                  19
                                       Amendment Bivens claim.
                                  20
                                              1. Individual Plaintiffs’ Bivens Claim for Violation of the Fifth Amendment
                                  21
                                              First, the FAC has failed to adequately plead a Fifth Amendment Bivens claim as to each
                                  22
                                       Individual Plaintiff. Specifically, the FAC does not describe any violations of Individual
                                  23
                                       Plaintiffs’ Fifth Amendment rights. For instance, there are no allegations that the federal
                                  24
                                       government denied Individual Plaintiffs equal protection of the laws. See Davis v. Passman, 442
                                  25
                                       U.S. 228, 235 (1979) (“[T]his Court has held that the Due Process Clause of the Fifth Amendment
                                  26
                                       forbids the Federal Government to deny equal protection of the laws” (internal quotation marks
                                  27

                                  28                                                    14
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   omitted).). Nor are there any allegations that Individual Plaintiffs were being coerced into making

                                   2   self-incriminating statements. Though the FAC alleges that none of the Individual Plaintiffs were

                                   3   Mirandized, the United States Supreme Court has held that an individual is not in “custody for the

                                   4   purposes of Miranda until [a police officer] arrested him.” Berkemer v. McCarty, 468 U.S. 420,

                                   5   442 (1984). Here, Plaintiffs vaguely allege the legal conclusion that Individual Defendants were

                                   6   subject to “false arrest.” FAC at ¶ 50. However, “conclusory allegations of law and unwarranted

                                   7   inferences are insufficient to defeat a motion to dismiss.” Adams, 355 F.3d at 1183. Plaintiffs’

                                   8   scant allegations in the FAC do not show that any Individual Plaintiff was subject to false arrest,

                                   9   especially in view of United States Supreme Court precedent holding that it is reasonable to

                                  10   handcuff and detain an individual present during a police raid for two to three hours without the

                                  11   detention rising to the level of an arrest. Muehler v. Mena, 544 U.S. 93, 100 (2005).

                                  12          Thus, the Court DISMISSES without prejudice Individual Plaintiffs’ Fifth Amendment
Northern District of California
 United States District Court




                                  13   Bivens claim because the FAC fails to allege a legally cognizable Fifth Amendment deprivation.

                                  14   Because granting Individual Plaintiffs an additional opportunity to amend the complaint to more

                                  15   clearly state a Fifth Amendment claim would not be futile, cause undue delay, or unduly prejudice

                                  16   Defendants, and Plaintiffs have not acted in bad faith, the Court grants leave to amend. See

                                  17   Leadsinger, Inc., 512 F.3d at 532. Therefore, the Court’s remaining discussion focuses on

                                  18   qualified immunity as it relates to Individual Plaintiffs’ Bivens claim of a violation of their Fourth

                                  19   Amendment rights.

                                  20          2. Individual Plaintiffs’ Bivens Claim for Violation of the Fourth Amendment
                                  21          The defense of qualified immunity protects “government officials . . . from liability for

                                  22   civil damages insofar as their conduct does not violate clearly established statutory or

                                  23   constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

                                  24   U.S. 800, 818 (1982). “To determine whether a government official is entitled to qualified

                                  25   immunity, we ask two questions: whether the official violated a statutory or constitutional right,

                                  26   and whether that right was clearly established at the time of the challenged conduct.” Ellins v. City

                                  27   of Sierra Madre, 710 F.3d 1049, 1064 (9th Cir. 2013).

                                  28                                                     15
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1           “In assessing a qualified immunity defense on a motion to dismiss, a court must ‘regard all

                                   2   of the allegations in [the] complaint as true.’” Hernandez v. City of San Jose, 2017 WL 977047, at

                                   3   *11 (N.D. Cal. Mar. 14, 2017) (quoting Morley v. Walker, 175 F.3d 756, 761 (9th Cir. 1999)). “A

                                   4   court should deny a motion to dismiss on the basis of qualified immunity if the complaint

                                   5   ‘allege[s] acts to which qualified immunity may not apply.’” Id. (quoting Groten v. California,

                                   6   251 F.3d 844, 851 (9th Cir. 2001)). “Under this standard, in many cases it is impossible to

                                   7   determine based on a complaint alone that qualified immunity is warranted.” Id. In such

                                   8   circumstances, a court may deny a qualified immunity defense without prejudice and after further

                                   9   factual development a defendant may re-raise the qualified immunity issue ‘at summary judgment

                                  10   or at trial.’” Id. (quoting Morley, 175 F.3d at 761).

                                  11          Here, Plaintiffs have adequately alleged that Wynar may have violated Individual Plaintiff

                                  12   Raquel’s constitutional rights by, for instance, interrogating her during the search. For example, in
Northern District of California
 United States District Court




                                  13   Ganwich v. Knapp, the police conducted a search of a business that was under investigation for

                                  14   “various fraudulent practices harmful to consumers.” 319 F.3d 1115, 1118 (9th Cir. 2003). There

                                  15   were employees present at the business when the search was being conducted. Id. “The officers

                                  16   prevented the plaintiffs from leaving the waiting room, from going to the restroom unattended,

                                  17   from retrieving their personal possessions, from making telephone calls, and from answering the

                                  18   office telephone when it rang.” Id. In Ganwich, the police prevented the employees from leaving

                                  19   until each employee was interrogated. Id. at 1121. The Ninth Circuit held that the interrogations

                                  20   were a violation of the Fourth Amendment. Id. at 1121-22. Here, taking the allegations in the

                                  21   complaint as true, Wymar allegedly prevented Raquel from leaving even though her coworkers

                                  22   were being released by the police. FAC at ¶ 28. Raquel was then subject to an interrogation by

                                  23   Wynar and Arlette, the IRS agent. Id. at ¶ 30, 32. Specifically, Arlette interrogated Raquel first,

                                  24   asking questions like “[w]hat do you do with the money you receive from memberships” and

                                  25   “[w]ho distributes the money.” Id. at ¶ 30. “Wynar noticed that Arlette had lost her patience and

                                  26   he took over the interrogation.” Id. at ¶ 32. Wynar allegedly stated “[l]ook, you will be just fine if

                                  27   you tell us what we need to know.” Id. at ¶ 32. Wynar also offered, “[i]f you help us we will give

                                  28                                                     16
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1   you immunity and you will be out of this investigation.” Id. Thus, Wynar may have violated

                                   2   Ganwich by subjecting Raquel to a forced interrogation during the execution of a search warrant.

                                   3            Thus, the Court DENIES without prejudice Defendants’ motion to dismiss Raquel’s Fourth

                                   4   Amendment Bivens claim based on qualified immunity. It is premature at this juncture to decide

                                   5   whether qualified immunity applies because the factual record has not been developed. “Once an

                                   6   evidentiary record has been developed through discovery, defendants will be free to move for

                                   7   summary judgment based on qualified immunity.” O’Brien v. Welty, 818 F.3d 920, 936 (9th Cir.

                                   8   2016).

                                   9            By contrast, as to the three other Individual Plaintiffs (Lupita, Rito, and Esequiel), the FAC

                                  10   fails to allege with the required particularity that Wynar’s actions towards the three other

                                  11   Individual Defendants were unconstitutional under the Fourth Amendment. For instance, the FAC

                                  12   omits any mention of Lupita in the FAC’s discussion of the alleged excessive force and unlawful
Northern District of California
 United States District Court




                                  13   detention. Moreover, the FAC does not provide any detail as to how long certain events lasted

                                  14   during the search. For instance, the FAC alleges that unspecified Individual Plaintiffs were “made

                                  15   to sit in one office for hours,” or that “[s]ometime thereafter” Rito and Esequiel had been

                                  16   handcuffed, “Wynar released Rito and Esequiel and ordered all the employees to go to the front

                                  17   desk.” Id. at ¶¶ 26-27. Thus, Lupita, Rito, and Esequiel have failed to plead “enough facts to state

                                  18   a claim to relief that is plausible on its face” as required by Rule 8. Twombly, 550 U.S. at 570.

                                  19   Therefore, in light of the failure to meet Rule 8’s pleading standard, the Court DISMISSES

                                  20   Lupita, Rito, and Esequiel’s Fourth Amendment Bivens claim. Because granting Lupita, Rito, and

                                  21   Esequiel an additional opportunity to amend the complaint to more clearly state a Fourth

                                  22   Amendment Bivens claim would not be futile, cause undue delay, or unduly prejudice Defendants,

                                  23   and Plaintiffs have not acted in bad faith, the Court grants leave to amend. See Leadsinger, Inc.,

                                  24   512 F.3d at 532.

                                  25   IV.      CONCLUSION
                                  26            For the foregoing reasons, the Court GRANTS the motion to dismiss the following claims

                                  27   with prejudice:

                                  28                                                     17
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                   1               1. Life Savers and Individual Plaintiffs’ Bivens claim against Wynar in his official

                                   2                   capacity;

                                   3               2. Life Savers and Individual Plaintiffs’ Bivens claim against Wynar for violating

                                   4                   Plaintiffs’ Fourteenth Amendment rights;

                                   5               3. Life Savers’ First, Fourth, and Fifth Amendments Bivens claim (Counts 1 and 2).

                                   6           The Court GRANTS the motion to dismiss the following claims with leave to amend:

                                   7               4. Individual Plaintiffs’ Bivens claim against Wynar in his individual capacity for

                                   8                   violating Individual Plaintiffs’ First Amendment rights (Count 2);

                                   9               5. Individual Plaintiffs’ Bivens claim against Wynar in his individual capacity for

                                  10                   violating Plaintiffs’ Fifth Amendment rights (Count 1);

                                  11               6. Lupita Chavez, Rito Chavez, and Esequiel Lombera’s Bivens claim against Wynar

                                  12                   in his individual capacity for violating Lupita, Rito, and Esequiel’s Fourth
Northern District of California
 United States District Court




                                  13                   Amendment rights (Count 1).

                                  14           Thus, the only claim not dismissed by this order is Raquel Chavez’s Bivens claim against

                                  15   Wynar in his individual capacity for violating Raquel’s Fourth Amendment rights (Count 1).

                                  16   Therefore, the Court DENIES without prejudice Defendants’ motion to dismiss Raquel’s Fourth

                                  17   Amendment Bivens claim based on qualified immunity.

                                  18           Should Plaintiffs elect to file an amended complaint curing the deficiencies identified

                                  19   herein, Plaintiffs shall do so within 30 days. Failure to file an amended complaint within 30 days

                                  20   or failure to cure the deficiencies identified in this order or in Defendants’ briefs will result in

                                  21   dismissal with prejudice of the claims dismissed in this order. Plaintiffs may not add new causes

                                  22   of actions or parties without leave of the Court or stipulation of the parties pursuant to Federal

                                  23   Rule of Civil Procedure 15.

                                  24   IT IS SO ORDERED.

                                  25   Dated: May 16, 2019

                                  26                                                      ______________________________________
                                                                                          LUCY H. KOH
                                  27                                                      United States District Judge
                                  28                                                      18
                                       Case No. 18-CV-02252-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
